United States Court of Appeals
                     For the First Circuit

No. 13-1080

                         CE DESIGN LTD.,

                      Plaintiff-Appellant,

                               v.

               AMERICAN ECONOMY INSURANCE COMPANY,

                       Defendant-Appellee,

                               and

                          ERNIDA, LLC,

                           Defendant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]



                             Before

                  Howard, Stahl, and Thompson,
                         Circuit Judges.


     David M. Oppenheim, with whom Brian J. Wanca, Jeffrey A.
Berman, Anderson + Wanca, Alan L. Cantor and Swartz & Swartz, P.C.
were on brief, for the appellant.
     Myles W. McDonough, with whom Christopher M. Reilly, Ryan B.
MacDonald and SLOANE AND WALSH, LLP were on brief, for the
appellee.


                          June 19, 2014
              THOMPSON, Circuit Judge.           This is an appeal from a

dismissal of an action for declaratory judgment.                   Because, as a

threshold issue, we have an obligation to ascertain sua sponte the

existence of federal subject-matter jurisdiction, we asked the

parties      for   supplemental     briefing     on   how   (or    whether)     the

plaintiff-appellant's claim in this action met the $75,000 amount-

in-controversy requirement for diversity jurisdiction.                      Finding

federal jurisdiction wanting, we remand this case to the district

court with instructions to dismiss.

                                    BACKGROUND

              In 2008, plaintiff-appellant CE Design Ltd. ("CE") filed

a class action suit in the Circuit Court of Cook County, Illinois,

on behalf of itself and others similarly situated, against Ernida,

LLC.   The complaint alleged violations of the Telephone Consumer

Protection Act ("TCPA"), 47 U.S.C. § 227, the Illinois Consumer

Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat.

505/2, and common law conversion. CE claimed that Ernida had faxed

unsolicited        advertisements    to   CE   and    "more   than     39     other

recipients," without first obtaining their permission.                 CE sought

damages, including statutory damages of $500 for each violation of

the TCPA, as well as costs, and any further relief the court deemed

just   and    proper.     The   complaint      specifically       disclaimed    any




                                       -2-
individual recovery in excess of $75,000.1     After being notified of

this suit, Ernida's insurer, American Economy Insurance Company

("American"), took up Ernida's defense in Cook County, explicitly

reserving its rights to withdraw from the defense and to deny

coverage.

            With the Cook County action still ongoing, CE then filed

suit in federal court against American, seeking a declaratory

judgment on American's duty to defend Ernida in the Cook County

action and American's responsibility to indemnify and pay any

judgment entered in that action against Ernida.2     Ernida is also a

named defendant in the federal suit.           CE asserted diversity

jurisdiction under 28 U.S.C. § 1332.

            American moved to dismiss CE's federal action for lack of

a justiciable controversy and for failure to state a claim on which

relief could be granted; alternatively, it asked the court to

exercise its discretion under the Declaratory Judgment Act, 28

U.S.C. §§ 2201–2202, and decline to enter declaratory relief.     The

district court granted American's motion, holding CE had not

presented a justiciable controversy.        Applying Illinois law, it



     1
       CE's Cook County complaint specifically says "no federal
question or claim is asserted and Plaintiffs' individual claims are
worth less than $75,000.00, inclusive of all forms of damages and
fees." It further states that "Plaintiff expressly disclaims any
individual recovery in excess of $75,000.00, inclusive of all forms
of damages and fees."
     2
         CE also seeks an award of costs.

                                 -3-
found CE did not have a cognizable injury for standing purposes

because "an injured claimant generally has no direct rights against

the insurer prior to a judgment of the tortfeasor's liability," and

the Cook County court had yet to issue a judgment against Ernida.3

This appeal followed.

            Both parties filed appellate briefs, focusing on the

issues addressed by the district court in its order granting

American's motion to dismiss.     However, in an extended footnote,

American raised a jurisdictional amount challenge, questioning

whether CE's claim met the amount-in-controversy requirement for

diversity jurisdiction since CE had expressly waived any right to

recover anything over $75,000 in its Cook County complaint.        This

jurisdictional challenge went unanswered in CE's reply brief.

During oral argument, we asked CE's appellate counsel whether and

how   his   client's    claim   reached   the    amount-in-controversy

requirement of $75,000.    Without a satisfactory answer, we ordered

the parties to file supplemental briefs on the issue.

            In   its   supplemental   brief,    CE   maintains   federal

jurisdiction exists because the object of this litigation is to

obtain indemnity coverage, and the pecuniary burden on the insurer

(i.e., American's overall potential payout to all putative class



      3
        The district court further stated that even if the
jurisdictional and standing requirements had been met, it would
have declined to issue declaratory judgment due to certain
expressed prudential considerations.

                                  -4-
members4        in   the     Cook     County        action)   exceeds    the    minimum

jurisdictional amount.               American now squarely contests subject-

matter jurisdiction, arguing CE's claim does not meet the amount-

in-controversy requirement because it waived all individual damages

in excess of $75,000 in the Cook County complaint, and because it

cannot aggregate its claim with the claims of other putative class

members in the Cook County action to reach the required minimum.5

                                           DISCUSSION

                As   a     court     of    limited      jurisdiction,    we    have    "a

responsibility to police the border of federal jurisdiction."

Spielman v. Genzyme Corp., 251 F.3d 1, 4 (1st Cir. 2001).                             Even

where "no party has questioned whether the district court had

jurisdiction to rule in [a] case, it is well established that [we]

have a duty to ensure that [federal district courts] are not called

upon       to   adjudicate         cases    which     in   fact   fall   outside      the

jurisdiction conferred by Congress."                   Esquilín-Mendoza v. Don King

Prods., Inc., 638 F.3d 1, 3 (1st Cir. 2011).



       4
       We refer to "putative class members" because we have no idea
whether the plaintiff class in Cook County has been certified. All
we know from CE's briefing is that a class action complaint and a
motion for class certification have been filed with the Cook County
court.
       5
       American also contests subject-matter jurisdiction due to
lack of complete diversity between CE and Ernida (CE is an Illinois
corporation and Ernida is an Illinois limited liability company).
Because we ultimately find CE's claim cannot meet the minimum
amount required for diversity jurisdiction, there is no need to
address whether complete diversity exists.

                                              -5-
            When an action is brought in federal court pursuant to

diversity jurisdiction, jurisdiction lies only "where the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interest and costs."             28 U.S.C. § 1332.         The burden is on the

federal    plaintiff        to   establish    that    the    minimum        amount    in

controversy has been met. Abdel-Aleem v. OPK Biotech LLC, 665 F.3d
38, 41 (1st Cir. 2012).            A plaintiff's good faith allegation of

damages meeting the required amount in controversy is usually

enough.     Id.     And "[t]he inability of plaintiff to recover an

amount adequate to give the court jurisdiction does not show his

bad faith or oust the jurisdiction." Esquilín-Mendoza, 638 F.3d at

4 (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.
283, 289 (1938)). However, "where it appears 'to a legal certainty

that the claim is really for less than the jurisdictional amount,'

dismissal is required."           Id. (quoting St. Paul Mercury Indem. Co.,
303 U.S. at 289).

            Amount     in    controversy      is   usually       assessed    from    the

viewpoint of the plaintiff. See, e.g., Miles v. Funk, 259 F. App'x
335, 337 (1st Cir. 2008) (per curiam) (unpublished) (finding only

three plaintiffs were "involved in the litigation" when assessing

the value of the matter in controversy); see also Richard C. Young

&   Co.,   Ltd.   v.    Leventhal,      389 F.3d 1,     3    (1st     Cir.    2004)

(considering the value of the object of the litigation in a case

involving    both      declaratory     and     injunctive         relief    from     the


                                        -6-
plaintiff's perspective).           The amount in controversy in actions

seeking declaratory relief "is the value of the right or the

viability of the legal claim to be declared, such as a right to

indemnification or a duty to defend."            14AA Charles Alan Wright et

al., Federal Practice and Procedure § 3708 (4th ed.). As a general

rule,       multiple   plaintiffs     cannot     aggregate       their    separate

individual claims to meet the jurisdictional amount threshold.

See   Zahn     v.   Int'l   Paper   Co.,   414 U.S. 291,   294-95    (1973),

superseded by 28 U.S.C. § 1367 on other grounds, as stated in Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005).6                    A

limited exception to this rule exists where "several plaintiffs

unite to enforce a single title or right, in which they have a

common and undivided interest."            Id. at 294 (quoting Troy Bank of

Troy, Indiana v. G.A. Whitehead & Co., 222 U.S. 39, 40-41 (1911)).

In that instance, "it is enough if their interests collectively

equal the jurisdictional amount." Id. (quoting Troy Bank, 222 U.S.

at 41) (internal quotation mark omitted).               For this exception to

apply, the interest must be both common and undivided. See Everett

v. Verizon Wireless, Inc., 460 F.3d 818, 824 (6th Cir. 2006) ("A

common      interest   in   a   litigation     recovery    thus    represents   a


        6
       Zahn held that each plaintiff in a multi-plaintiff action
must individually satisfy the amount-in-controversy requirement.
414 U.S. at 301. The Supreme Court in Exxon held Zahn had been
overruled by § 1367 "by its plain text" because § 1367 provided for
supplemental jurisdiction over claims where some, but not all, of
the plaintiffs in a diversity action had alleged a sufficient
amount in controversy. Exxon, 545 U.S. at 566-67.

                                       -7-
necessary, but by itself insufficient, ground to qualify claims for

aggregation."). Courts have found that individually cognizable and

calculable claims do not fit the exception.     See, e.g., Travelers

Prop. Cas. v. Good, 689 F.3d 714, 720 (7th Cir. 2012) ("[W]here the

plaintiffs' claims are 'cognizable, calculable, and correctable

individually,' . . . they are clearly 'separate and distinct' and

may not be aggregated to meet the amount in controversy." (citation

omitted)).

             We first questioned the amount in controversy in this

case at oral argument with the anti-aggregation rule in mind.     CE

appeared to rely on the claims of the other putative class members

in the Cook County action, presumably because its individual claim

cannot reach $75,000.     Again, CE had expressly waived any relief

over $75,000 in the Cook County complaint.

             As the party seeking to invoke jurisdiction, CE has the

burden of showing it has met the amount-in-controversy requirement.

See Spielman, 251 F.3d at 4. Recognizing the anti-aggregation rule

would otherwise bar jurisdiction, CE makes two distinct arguments

as to why this rule is inapplicable in this case.    First, CE argues

the "common and undivided interest" exception to this rule applies

here.    Second, CE argues we should not assess the value of the

object    of    the   litigation    for   our   amount-in-controversy

determination from the plaintiff's viewpoint (which would require

the aggregation of its claims with those of the other putative


                                   -8-
class members in the Cook County action), but rather from the

defendant's perspective.   We are not persuaded by either argument.

          As to the first argument, CE fails to show us how this

case falls within the "common and undivided interest" exception.

CE limits its exposition to the following:           "CE Design seeks to

vindicate the class's common and undivided interest in obtaining an

affirmative declaration of coverage, the value of which far exceeds

the jurisdictional threshold."     Without more, we cannot do much.

There is no explanation as to why this class shares a "common and

undivided interest."   While each of the putative Cook County class

members might be asserting a similar claim against Ernida in the

underlying state court action, this alone does not make their

interest undivided.    See Everett, 460 F.3d at 824.       Each putative

class member allegedly suffered a separate and distinct violation

of the TCPA, and the amount of money each may be entitled to

receive (including statutory damages of $500 per violation) is

readily discernible.

          Furthermore,   CE,   which   filed   its    complaint   here   in

federal court as an individual plaintiff, fails to tell us how it

can represent the entire Cook County class.7            At the risk of

oversimplifying, generally, a plaintiff can only assert claims



     7
       Unlike in its state court action, CE did not file this
action on behalf of others similarly situated. In its supplemental
brief, CE affirms it does not seek class certification of its
federal action.

                                 -9-
premised on his or her own legal rights, not those of third parties

(subject to some exceptions, of course). See Wilson v. HSBC Mortg.

Servs., Inc., 744 F.3d 1, 8 (1st Cir. 2014) (discussing prudential

concerns for standing).         It is CE's burden to show why it can

assert claims on behalf of the other putative class members, see

id., and it has made no effort to do so.              Merely citing to the

underlying state court complaint, which does not tell us whether

the   class    action   has   been   certified   or   whether   CE   has   been

appointed class representative, is not enough.            Accordingly, the

"common and undivided interest" exception argument goes nowhere,

and the general rule that CE cannot aggregate its claim with the

claims of other putative Cook County class members to meet the

jurisdictional amount threshold holds.

              CE is now left with its defendant-viewpoint argument.

But this too fails to make the grade.            CE urges us to assess the

amount in controversy in this case from American's perspective

(i.e., the cost to American of the potential indemnity obligation

to all the putative class members in the Cook County action).

Although CE acknowledges the value of the object of the litigation

"has historically been assessed from a plaintiff's perspective," it

cites caselaw to suggest it is legally permissible to look at the

amount in controversy from the defendant's perspective.                    CE,

however, does not cite anything on-point, and fails to illustrate

how the cited caselaw applies to this particular case.


                                      -10-
                 From   this    circuit,    CE    references   two   footnotes     in

Williams         v.   Kleppe,   539 F.2d 803    (1st   Cir.    1976),    and   in

Massachusetts v. United States Veterans Administration, 541 F.2d
119 (1st Cir. 1976) -- particularly, footnote one in Williams8 and

footnote three in Massachusetts9 -- claiming they "signal[] an

openness to consider the 'defendant's viewpoint' in assessing the

amount in controversy."           CE maintains this is the appropriate case

for us to finally employ this approach.                  But these footnotes, on

their own, give us no reason to abandon our general plaintiff-

perspective rule, and CE, which merely cites to and quotes them,

provides us with no analysis as to why these two footnoted comments

should persuade us to adopt something new here.                   It did so at its

peril.       We need not "bend over backwards to preserve [CE's] right

to a federal forum."            Travelers Indem. Co. v. Dingwell, 884 F.2d
629,       637   (1st   Cir.    1989).     But    more   importantly   and   viewed



       8
       "The action was brought under 28 U.S.C. § 1331(a).     The
jurisdictional amount was alleged and has not been made an issue.
Applying conventional analysis, we are unwilling to say on this
record that the claimed interests of one or more plaintiffs, some
being residents of the Seashore area, may not exceed the
jurisdictional amount. Perhaps more realistically, we can rely on
the extent of the claimed pecuniary burden on defendants were
plaintiffs to prevail." Williams, 539 F.2d at 804 n.1.
       9
       "States may sue the United States in district courts. The
Commonwealth claims that the $10,000 jurisdictional amount is
satisfied because the matter in controversy concerns pollution of
interstate waters.   Since the pecuniary burden on the VA would
probably be in excess of $10,000 should the Commonwealth prevail,
we think that the jurisdictional amount requirement is satisfied."
Massachusetts, 541 F.2d at 122 n.3 (citations omitted).

                                           -11-
correctly, Williams -- which involved a suit for declaratory relief

alleging   the    unconstitutionality       of   a    National   Park   Service

regulation -- actually assessed the amount in controversy through

a plaintiff's lens.       See 539 F.2d at 804 n.1 ("[W]e are unwilling

to say on this record that the claimed interests of one or more

plaintiffs . . . may not exceed the jurisdictional amount.").               And

Massachusetts -- which involved a suit filed by a state alleging

violations of the Federal Water Pollution Control Act, as amended

33 U.S.C. § 1251 et seq. (and which was dismissed on a different

jurisdictional basis) -- does not give us much to go on due to the

brevity of its amount-in-controversy discussion (jurisdictional

amount was not at issue).        While the footnote's reference to "the

pecuniary burden on the [Veterans Administration]" appears to

signal the application of a defendant-viewpoint approach, it is

hard to discern if that is what the court meant in light of the

preceding sentence acknowledging Massachusetts's claim that "the

matter in controversy concerns pollution of interstate waters."
541 F.2d at 122 n.3.       Read together, the court's reference to the

VA's burden may simply be its assessment of the value of the

pollution (i.e., the court's assessment of Massachusetts's -- the

plaintiff's      --   minimal   damages).        In   any   event,   the   brief

discussion in the Massachusetts footnote is arguably the sort of

"drive-by jurisdictional ruling[]" that the Supreme Court has

instructed has "no precedential effect." Steel Co. v. Citizens for


                                    -12-
a Better Env't, 523 U.S. 83, 91 (1998).         As such, neither footnote

aids CE.

             As for out-of-circuit cases cited by CE, two of them --

In re Brand Name Prescription Drugs Antitrust Litigation, 123 F.3d
599 (7th Cir. 1997), and In re Ford Motor Co./Citibank (South

Dakota), N.A., 264 F.3d 952 (9th Cir. 2001) -- actually weaken its

argument.     In these cases, both courts adamantly maintained that

the non-aggregation rule could not be ignored simply by applying a

defendant-viewpoint approach.          The court in In re Brand Name --

which involved consolidated class actions seeking, inter alia,

injunctive relief -- held that a defendant's cost to comply with

each   plaintiff's     claim    for   injunctive    relief    could   not   be

aggregated    to    satisfy    the    amount-in-controversy    requirement,

expressly emphasizing that "[w]hatever the form of relief sought,

each plaintiff's claim must be held separate from each other

plaintiff's claim from both the plaintiff's and the defendant's

standpoint.        The defendant in such a case is deemed to face

multiple claims for injunctive relief, each of which must be

separately evaluated." 123 F.3d at 610 (citing Snow v. Ford Motor

Co., 561 F.2d 787, 790 (9th Cir. 1977)).           Likewise, in In re Ford

Motor Co. -- which involved multiple plaintiffs seeking to sue on

behalf of six million putative class members -- the court stressed

that the "either viewpoint rule" does not extend to class action

suits (regardless of whether the class has been certified) and that


                                      -13-
"logic would dictate that it should [also not extend to] multi-

party complaints," noting

            [w]hile it may seem paradoxical to decline
            jurisdiction in the multiplaintiff setting,
            where the potential loss to defendants
            typically is well beyond the jurisdictional
            amount threshold, it is implicit in the rule
            that forbids aggregation of class members'
            separate claims that it will sometimes be more
            difficult for a party asserting federal
            jurisdiction to establish the minimum amount
            of controversy in a multiplaintiff case than
            in a much smaller single-plaintiff case.
264 F.3d at 958 (alterations omitted) (internal quotation marks

omitted).     The court explained that in these cases the "either

viewpoint" rule must yield to the non-aggregation rule, inasmuch as

aggregation is the threshold question, which "must be resolved

affirmatively before total detriment to the defendant can be

considered."     Id.   at   958-59    (alterations   omitted)   (citations

omitted).   According to the In re Ford Motor Co. court, when "each

plaintiff is asserting an individual right[,] . . . the test is the

cost to the defendants of an injunction running in favor of one

plaintiff."    Id. at 959 (citations omitted).          Therefore, if we

follow the reasoning of In re Brand Name and In re Ford Motor Co.,

the amount in controversy in this case from American's perspective

is the amount it would have to pay one plaintiff, CE, not the total

amount it would have to pay the putative Cook County class members.

And, we recall, CE's individual damages claims cannot exceed

$75,000.


                                     -14-
            CE also misguidedly relies on Meridian Security Insurance

Co. v. Sadowski, 441 F.3d 536 (7th Cir. 2006), to support its

contention that we should assess the amount in controversy from

American's perspective.           While CE correctly asserts that the

Seventh Circuit "looked to the magnitude of an insurer's potential

indemnity    obligation     for    an    underlying        junk      fax   lawsuit    to

determine    the   amount   in    controversy        for    a    related     insurance

coverage declaratory judgment action," it misses a crucial point.

Unlike the situation here, in Sadowski, the insurance company was

the plaintiff, and it had filed suit against its insured. 441 F.3d

at 537.    The insurance company was the party seeking a declaratory

judgment that it had no duty to defend or indemnify its insured in

a pending TCPA state court suit.               Id.   Accordingly, the Seventh

Circuit (assessing the amount in controversy from the plaintiff's

perspective) found that the insurance company had not aggregated

the claims of multiple parties because "[f]rom its perspective

there [was] only one claim -- by its insured, for the sum of

defense and indemnity costs."            Id. at 539.            Here, American (the

insurance company similarly situated to the plaintiff in Sadowski,

in   all   but   party   status)    is    not    asking         us   to    declare   its

contractual obligation with Ernida (the insured).                            Quite the

opposite, it is asking us not to do this.              And CE does not explain

why it should be able to stand in American's shoes or why it can




                                        -15-
rely on anything other than its individual damages claim for less

than $75,000.

            The other caselaw cited by CE in its attempt to show

courts have sanctioned jurisdiction where the amount in controversy

is satisfied from the defendant's viewpoint is similarly unavailing

and readily distinguishable. For instance, three cases -- Oklahoma

Retail Grocers Ass'n v. Wal-Mart Stores, Inc., 605 F.2d 1155 (10th

Cir. 1979), Wine Masters Cellars, LLLP v. Vinotemp International

Corp., No. 11–cv–00623, 2011 WL 2621537 (D. Colo. Jul. 1, 2011),

and   In   re   M3Power   Razor     System   Marketing   &    Sales   Practices

Litigation, Civil Action Nos. 05-11177-DPW, 05-12336-DPW, 2007 WL
128846 (D. Mass. Jan. 11, 2007) -- do not involve the claims of

multiple plaintiffs.       All three are single plaintiff versus single

defendant cases, which do not disrupt the anti-aggregation rule

(regardless of which party's perspective is ultimately considered)

because there is no one to aggregate with.                   See Okla. Retail

Grocers Ass'n, 605 F.2d at 1159-60 (looking at the impact on a

defendant corporation, including the cost of injunctive relief, in

a suit brought by a retail grocers association); Wine Masters

Cellars, LLLP, 2011 WL 2621537, at *4 (looking at the cost to a

limited    liability      limited    partnership   of    not    securing    the

injunction it sought against a corporation); In re M3Power Razor

Sys., 2007 WL 128846, at *4 (looking at the cost to a defendant

corporation in a case brought by individual plaintiff seeking


                                      -16-
injunctive     relief     requiring    defendant       to      make    corrective

advertising).

             Another case -- Hambell v. Alphagraphics Franchising,

Inc., 779 F. Supp. 910 (E.D. Mich. 1991) -- did not even entail the

application of a defendant-viewpoint approach.              Although the court

noted that the interests of both parties could be considered when

making an amount-in-controversy determination, it did not do so,

seemingly because the amount was the same from both the plaintiffs'

and the defendants' perspectives.            See id. at 912 (looking at the

amount of the possible award in the underlying arbitration as the

amount in controversy in a suit seeking injunctive relief to

prevent an arbitration from proceeding).

             The two remaining cases -- Tatum v. Laird, 444 F.2d 947

(D.C. Cir. 1971), rev'd on other grounds, 408 U.S. 1 (1972), and

Petrey v. K Petroleum, Inc., No. 6: 07-168, 2007 WL 2068597 (E.D.

Ky. Jul. 16, 2007) -- do not involve claims that are easy to put a

price tag on from the plaintiff's perspective.               There, plaintiffs

sought either declaratory or injunctive relief to affirmatively

protect and enforce individual rights against the defendants'

purported conduct; the court in at least one case -- in Tatum --

expressly underscored the unique setting which called for relying

on   the   defendant's    viewpoint.         See   Tatum, 444 F.2d    at   951

(plaintiffs     sought     declaratory        judgment      that      the   Army's

surveillance     of      lawful   civilian         political       activity      was


                                      -17-
unconstitutional, injunctive relief enjoining it from engaging in

future similar activity, and destruction of all data obtained

illegally); Petrey, 2007 WL 2068597, at *3 (plaintiffs sought a

declaration of superior title to certain real property upon which

the defendant intended to produce natural gas).            In these cases,

the value of the object of the litigation is not as straightforward

as it would be in an action for the recovery of specific property

or monies, for example.       Putting a precise dollar amount on non-

monetary rights can be a difficult task, if not an impossible one

in certain cases.       (After all, the value of the right sought to be

gained by a plaintiff is not always quantifiable).           It is logical

and more feasible in these cases that the amount in controversy be

assessed from the defendant's perspective (i.e., the cost to the

defendant if the right is enforced) because the cost of complying

with a particular remedy may be easier to discern.           Unfortunately

for CE, that is not the case in actions where the value of the

property   or    the     rights    involved     is   apparent   or    easily

ascertainable, as is the case here.

           With no reason to depart from the general rule that CE

cannot aggregate its claim with the claims of the other putative

Cook   County   class    members   to   meet   the   jurisdictional   amount

threshold, and CE's individual claim being less than $75,000, it

appears to a legal certainty that the matter in controversy does

not exceed the sum or value of $75,000, as required by 28 U.S.C. §


                                    -18-
1332. Despite the litany of caselaw misfits, a defendant-viewpoint

approach hardly helps CE avoid this inevitable conclusion. Indeed,

for practical purposes the Cook County action remains a single

plaintiff case; that state action has been pending since 2008, with

the class action question apparently continuing to remain open in

2014.   And, the federal action is, on all fronts, a single

plaintiff case.    Therefore, from American's perspective, while

there is some measure of potentiality that the insurance coverage

question might expose it to more than the circumscribed damages

sought by CE, this liability exposure does not fare beyond the

abstract at this juncture and under these circumstances.   For now,

we remain certain: the potential exposure, at this point, in

dollars and cents is less than $75,000 by CE's own choosing.

                            CONCLUSION

          For the reasons set forth above, we vacate the district

court's order dismissing the case for lack of standing and remand

this case with instructions to dismiss for lack of subject-matter

jurisdiction.   Costs are awarded to the appellee.




                               -19-